

115 HR 7074 IH: Grazing Advisory Board Reauthorization Act
U.S. House of Representatives
2018-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7074IN THE HOUSE OF REPRESENTATIVESOctober 19, 2018Mr. Pearce introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Federal Land Policy and Management Act of 1976 to reauthorize grazing advisory boards.
	
		1.Grazing advisory boards reauthorized
 (a)Short titleThis section may be cited as the Grazing Advisory Board Reauthorization Act. (b)Reauthorization of grazing advisory boardsSection 403(f) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1753(f)) is amended by striking December 31, 1985 and inserting on the date that is 10 years after the date of the enactment of the Grazing Advisory Board Reauthorization Act.
			